DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed October 16, 2019, claiming priority to KR10-2018-0123216, filed October 16, 2018.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perez Barrera et al. (US 2020/0062243 A1).
Perez Barrera et al. teaches, according to claim 1, a vehicle control apparatus comprising: 
“The method 300 may include connecting 302 to the computer system 116. For example, a transceiver 118a may be located at the entrance 400a of the parking structure as shown in FIG. 4A, or in some other location in or near the parking structure. Accordingly, a vehicle passing through the entrance 400a may detect signals from this transceiver 118a and connect 302 to it. The computer system 116 of the vehicle may connect to transceiver 118a of the parking structure using Wi-Fi, Bluetooth, cellular, or other wireless connection methods.”; and para. [0048], “In some embodiments, the computer system 116 may control a gate 402a at the entrance 400a. Accordingly, the computer system 116 may maintain the gate 402a closed until the connection 302 is established and communication according to the method 300 has occurred. In other embodiments, the controller 102 may be programmed to wait at the entrance 400a of a parking structure until a connection is established and information is received from the computer system 116 of the parking structure according to the method 300. In some embodiments, another transceiver 118b and gate 402b may be located at the exit 400b of the parking structure. The transceivers 118a, 118b may have some or all of the attributes of the transceiver 118.”); and 
a controller configured to: 
set a driving path from the station infrastructure to the parking infrastructure based on the first information and the second information (Perez Barrera et al., at least para. [0050], “The method 300 may then include receiving 304 a path from the computer system 116 over the connection. In particular, the computer system 116 may select a record 122 for a parking spot that is recorded as unoccupied in the occupancy 124d. In some embodiments, the computer system 116 selects the closest unoccupied parking spot to the entrance 400a. The computer system 116 then returns the pre-calculated path 124b to the selected parking spot to the controller 102.”); 
determine an initial behavior when the vehicle stopped in the station infrastructure starts based on the first information (Perez Barrera et al., at least para. [0052], “Following transmission of the information from step 304, the computer system 116 may instruct the controller 102 to proceed along the path 124b and may open the gate 402a. The computer system 116 may also update the record 122 for the selected parking spot such that the occupancy field 124d indicates that the selected parking spot is occupied. As part of steps 302-304, the vehicle may transmit an identifier to the computer system 116, which then associates this identifier with the record 122 for the selected parking spot.); and 
control the vehicle stopped in the station infrastructure to drive along the driving path and park in the parking infrastructure (Perez Barrera et al., at least para. [0053], “The controller 102 may then perform autonomous navigation functions such as detecting 306 obstacles, lane markings, walls, columns, and other structures within the parking structure. The controller 102 may autonomously cause the vehicle to proceed 308 along the path 124b…”), 
wherein the first information comprises position coordinates and a stop type of the vehicle obtained by a processing result of at least one of image data captured by an image sensor disposed in the station infrastructure and detecting data captured by a non-image sensor disposed in the station infrastructure, and is configured to be transmitted to the communicator by a first wireless communication device disposed in the station infrastructure (Perez Barrera et al., at least para. [0047], “The method 300 may include connecting 302 to the computer system 116. For example, a transceiver 118a may be located at the entrance 400a of the parking structure as shown in FIG. 4A, or in some other location in or near the parking structure. Accordingly, a vehicle passing through the entrance 400a may detect signals from this transceiver 118a and connect 302 to it. The computer system 116 of the vehicle may connect to transceiver 118a of the parking structure using Wi-Fi, Bluetooth, cellular, or other wireless connection methods.”), and 
wherein the second information comprises position coordinates of the station infrastructure and a type of the station infrastructure, and is configured to be transmitted to the communicator by a second wireless communication device disposed in the parking infrastructure (Perez Barrera et al., at least para. [0050], “The computer system 116 may also return references 124c to the checkpoints along the path 124b. For example, where each checkpoint broadcasts an identifier, the computer system 116 may transmit a mapping that maps the two- or three-dimensional coordinates of each checkpoint 124c to its broadcast identifier. Step 304 may further include transmitting a speed limit to the controller 102 that limits how fast the controller 102 causes the vehicle to travel within the parking structure.”).

Regarding claim 2, the controller is configured to: set the position coordinates of the vehicle included in the first information as a starting point; set the position coordinates of the parking infrastructure included in the second information as an arrival point; and set the driving path from the starting point to the arrival point (Perez Barrera et al., at least para. [0050], “The method 300 may then include receiving 304 a path from the computer system 116 over the connection. In particular, the computer system 116 may select a record 122 for a parking spot that is recorded as unoccupied in the occupancy 124d. In some embodiments, the computer system 116 selects the closest unoccupied parking spot to the entrance 400a. The computer system 116 then returns the pre-calculated path 124b to the selected parking spot to the controller 102.  The computer system 116 may also return references 124c to the checkpoints along the path 124b. For example, where each checkpoint broadcasts an identifier, the computer system 116 may transmit a mapping that maps the two- or three-dimensional coordinates of each checkpoint 124c to its broadcast identifier. Step 304 may further include transmitting a speed limit to the controller 102 that limits how fast the controller 102 causes the vehicle to travel within the parking structure.”).

Regarding claim 3, the first information comprises the position coordinates of the vehicle calculated using intervals between at least one of the image sensor and the non-image sensor obtained by the processing result of at least one of the image data captured by the image sensor and the detecting data captured by the non-image sensor and the vehicle and the vehicle area that the vehicle occupies within the station infrastructure (Perez Barrera et al., at least para. [0050], “The computer system 116 may also return references 124c to the checkpoints along the path 124b. For example, where each checkpoint broadcasts an identifier, the computer system 116 may transmit a mapping that maps the two- or three-dimensional coordinates of each checkpoint 124c to its broadcast identifier. Step 304 may further include transmitting a speed limit to the controller 102 that limits how fast the controller 102 causes the vehicle to travel within the parking structure.”).

Regarding claim 5, the controller is configured to control the vehicle to drive along the driving path when a driving command signal is received from a wireless communication terminal (Perez Barrera et al., at least para. [0052], “Following transmission of the information from step 304, the computer system 116 may instruct the controller 102 to proceed along the path 124b and may open the gate 402a.”).

Regarding claim 6, the controller is configured to: 
update the position coordinates of the parking infrastructure from the second information received while the vehicle is driving; correct the driving path based on the updated the position coordinates of the parking infrastructure; and set a local path based on a possibility of collision with an obstacle when the vehicle drives along the driving path (Perez Barrera et al., at least para. [0053], “The controller 102 may then perform autonomous navigation functions such as detecting 306 obstacles, lane markings, walls, columns, and other structures within the parking structure. The controller 102 may autonomously cause the vehicle to proceed 308 along the path 124b while performing obstacle avoidance and maintaining the vehicle within a lane defined by lane markings, walls, columns, and other structures within the parking structure. Autonomously proceeding 308 may include using the IMU 106h and the other sensors 106a-106d to detect movement of the vehicle and estimate the path actually followed by the vehicle and to control the outputs 112 effective to cause the actual path to conform to follow the received path 124b subject to limits of control precision and deviations for obstacle avoidance.”).

Regarding claim 7, the communicator is configured to receive third information including position coordinates of a departure infrastructure from a third wireless communication device disposed in the departure infrastructure, and wherein the controller is configured to: when the vehicle completes parking in the parking infrastructure, determine whether to receive a “The method 500 may include receiving 502 a retrieval instruction. This instruction may be received by the controller 102 by various modalities. For example, if the controller 102 has available a cellular data communication connection, the instruction may be received over that connection, such as from a mobile device of a user requesting retrieval of the vehicle.”; para. [0064], “In some embodiments, the parking structure may facilitate transmission of retrieval instructions inasmuch as the interior of the parking structure is not accessible from signal sources outside of the parking structure. For example, the retrieval instruction including a vehicle identifier may be transmitted to the computer system 116, which then rebroadcasts the retrieval instruction within the parking structure using a transceiver within range of the vehicle that is a target of the retrieval instruction as determined from the records 122 that indicate where the vehicle corresponding to that vehicle identifier is parked.”); and para. [0065], “The controller 102 may then cause the vehicle to autonomously exit 504 the parking spot, e.g. back out while performing obstacle detection and avoidance. The vehicle may then follow the exit path 414 provided by the computer system 116, which may be the same as or different from the path 124b traversed when entering. Traversing the exit path 414 may include performing steps 306-312 as described above with respect to FIG. 3.”).

Regarding claim 8, the controller is configured to: 
set a plurality of collision avoidance boundary lines spaced apart by a predetermined safety distance from the width of the driving path based on the driving path; and 
control the behavior of the vehicle such that the vehicle driving along the driving path drives within a range of the plurality of collision avoidance boundary lines (Perez Barrera et al., at least para. [0053], “The controller 102 may then perform autonomous navigation functions such as detecting 306 obstacles, lane markings, walls, columns, and other structures within the parking structure. The controller 102 may autonomously cause the vehicle to proceed 308 along the path 124b while performing obstacle avoidance and maintaining the vehicle within a lane defined by lane markings, walls, columns, and other structures within the parking structure. Autonomously proceeding 308 may include using the IMU 106h and the other sensors 106a-106d to detect movement of the vehicle and estimate the path actually followed by the vehicle and to control the outputs 112 effective to cause the actual path to conform to follow the received path 124b subject to limits of control precision and deviations for obstacle avoidance.”).

Perez Barrera et al. teaches, according to claim 11, a method of controlling a vehicle comprising: 
receiving, by a communicator, first information of a vehicle stopped in a station infrastructure and second information of a parking infrastructure(Perez Barrera et al., at least para. [0047], “The method 300 may include connecting 302 to the computer system 116. For example, a transceiver 118a may be located at the entrance 400a of the parking structure as shown in FIG. 4A, or in some other location in or near the parking structure. Accordingly, a vehicle passing through the entrance 400a may detect signals from this transceiver 118a and connect 302 to it. The computer system 116 of the vehicle may connect to transceiver 118a of the parking structure using Wi-Fi, Bluetooth, cellular, or other wireless connection methods.”; and para. [0048], “In some embodiments, the computer system 116 may control a gate 402a at the entrance 400a. Accordingly, the computer system 116 may maintain the gate 402a closed until the connection 302 is established and communication according to the method 300 has occurred. In other embodiments, the controller 102 may be programmed to wait at the entrance 400a of a parking structure until a connection is established and information is received from the computer system 116 of the parking structure according to the method 300. In some embodiments, another transceiver 118b and gate 402b may be located at the exit 400b of the parking structure. The transceivers 118a, 118b may have some or all of the attributes of the transceiver 118.”); 
setting, by a controller, a driving path from the station infrastructure to the parking infrastructure based on the first information and the second information (Perez Barrera et al., at least para. [0050], “The method 300 may then include receiving 304 a path from the computer system 116 over the connection. In particular, the computer system 116 may select a record 122 for a parking spot that is recorded as unoccupied in the occupancy 124d. In some embodiments, the computer system 116 selects the closest unoccupied parking spot to the entrance 400a. The computer system 116 then returns the pre-calculated path 124b to the selected parking spot to the controller 102.”); 
determining, by the controller, an initial behavior when the vehicle stopped in the station infrastructure starts based on the first information (Perez Barrera et al., at least para. [0052], “Following transmission of the information from step 304, the computer system 116 may instruct the controller 102 to proceed along the path 124b and may open the gate 402a. The computer system 116 may also update the record 122 for the selected parking spot such that the occupancy field 124d indicates that the selected parking spot is occupied. As part of steps 302-304, the vehicle may transmit an identifier to the computer system 116, which then associates this identifier with the record 122 for the selected parking spot.); and 
controlling, by the controller, the vehicle stopped in the station infrastructure to drive along the driving path and park in the parking infrastructure (Perez Barrera et al., at least para. [0053], “The controller 102 may then perform autonomous navigation functions such as detecting 306 obstacles, lane markings, walls, columns, and other structures within the parking structure. The controller 102 may autonomously cause the vehicle to proceed 308 along the path 124b…”), 
wherein the first information comprises position coordinates and a stop type of the vehicle obtained by a processing result of at least one of image data captured by an image sensor disposed in the station infrastructure and detecting data captured by a non-image sensor disposed in the station infrastructure, and is configured to be transmitted to the communicator by a first wireless communication device disposed in the station infrastructure (Perez Barrera et al., at least para. [0047], “The method 300 may include connecting 302 to the computer system 116. For example, a transceiver 118a may be located at the entrance 400a of the parking structure as shown in FIG. 4A, or in some other location in or near the parking structure. Accordingly, a vehicle passing through the entrance 400a may detect signals from this transceiver 118a and connect 302 to it. The computer system 116 of the vehicle may connect to transceiver 118a of the parking structure using Wi-Fi, Bluetooth, cellular, or other wireless connection methods.”), and 
“The computer system 116 may also return references 124c to the checkpoints along the path 124b. For example, where each checkpoint broadcasts an identifier, the computer system 116 may transmit a mapping that maps the two- or three-dimensional coordinates of each checkpoint 124c to its broadcast identifier. Step 304 may further include transmitting a speed limit to the controller 102 that limits how fast the controller 102 causes the vehicle to travel within the parking structure.”).

Regarding claim 12, the controlling of the vehicle to park in the parking infrastructure comprises: setting the position coordinates of the vehicle included in the first information as a starting point; setting the position coordinates of the parking infrastructure included in the second information as an arrival point; and setting the driving path from the starting point to the arrival point (Perez Barrera et al., at least para. [0050], “The method 300 may then include receiving 304 a path from the computer system 116 over the connection. In particular, the computer system 116 may select a record 122 for a parking spot that is recorded as unoccupied in the occupancy 124d. In some embodiments, the computer system 116 selects the closest unoccupied parking spot to the entrance 400a. The computer system 116 then returns the pre-calculated path 124b to the selected parking spot to the controller 102.  The computer system 116 may also return references 124c to the checkpoints along the path 124b. For example, where each checkpoint broadcasts an identifier, the computer system 116 may transmit a mapping that maps the two- or three-dimensional coordinates of each checkpoint 124c to its broadcast identifier. Step 304 may further include transmitting a speed limit to the controller 102 that limits how fast the controller 102 causes the vehicle to travel within the parking structure.”).

Regarding claim 13, the first information comprises the position coordinates of the vehicle calculated using intervals between at least one of the image sensor and the non-image sensor obtained by the processing result of at least one of the image data captured by the image sensor and the detecting data captured by the non-image sensor and the vehicle and the vehicle area that the vehicle occupies within the station infrastructure (Perez Barrera et al., at least para. [0050], “The computer system 116 may also return references 124c to the checkpoints along the path 124b. For example, where each checkpoint broadcasts an identifier, the computer system 116 may transmit a mapping that maps the two- or three-dimensional coordinates of each checkpoint 124c to its broadcast identifier. Step 304 may further include transmitting a speed limit to the controller 102 that limits how fast the controller 102 causes the vehicle to travel within the parking structure.”).

Regarding claim 15, the controlling of the vehicle to park in the parking infrastructure comprises: controlling the vehicle to drive along the driving path when a driving command signal is received from a wireless communication terminal (Perez Barrera et al., at least para. [0052], “Following transmission of the information from step 304, the computer system 116 may instruct the controller 102 to proceed along the path 124b and may open the gate 402a.”).

Regarding claim 16, the controlling of the vehicle to park in the parking infrastructure comprises: updating the position coordinates of the parking infrastructure from the second information received while the vehicle is driving; correcting the driving path based on the updated the position coordinates of the parking infrastructure; and setting a local path based on a possibility of collision with an obstacle when the vehicle drives along the driving path (Perez Barrera et al., at least para. [0053], “The controller 102 may then perform autonomous navigation functions such as detecting 306 obstacles, lane markings, walls, columns, and other structures within the parking structure. The controller 102 may autonomously cause the vehicle to proceed 308 along the path 124b while performing obstacle avoidance and maintaining the vehicle within a lane defined by lane markings, walls, columns, and other structures within the parking structure. Autonomously proceeding 308 may include using the IMU 106h and the other sensors 106a-106d to detect movement of the vehicle and estimate the path actually followed by the vehicle and to control the outputs 112 effective to cause the actual path to conform to follow the received path 124b subject to limits of control precision and deviations for obstacle avoidance.”).

Regarding claim 17, the method further comprises: receiving, by the communicator, third information including position coordinates of a departure infrastructure from a third wireless communication device disposed in the departure infrastructure; when the vehicle completes parking in the parking infrastructure, determining, by the controller, whether to receive a departure command signal generated by the wireless communication terminal; when the vehicle receives the departure command signal, setting, by the controller, a departure path from the parking infrastructure to the departure infrastructure using the position coordinates of “The method 500 may include receiving 502 a retrieval instruction. This instruction may be received by the controller 102 by various modalities. For example, if the controller 102 has available a cellular data communication connection, the instruction may be received over that connection, such as from a mobile device of a user requesting retrieval of the vehicle.”; para. [0064], “In some embodiments, the parking structure may facilitate transmission of retrieval instructions inasmuch as the interior of the parking structure is not accessible from signal sources outside of the parking structure. For example, the retrieval instruction including a vehicle identifier may be transmitted to the computer system 116, which then rebroadcasts the retrieval instruction within the parking structure using a transceiver within range of the vehicle that is a target of the retrieval instruction as determined from the records 122 that indicate where the vehicle corresponding to that vehicle identifier is parked.”); and para. [0065], “The controller 102 may then cause the vehicle to autonomously exit 504 the parking spot, e.g. back out while performing obstacle detection and avoidance. The vehicle may then follow the exit path 414 provided by the computer system 116, which may be the same as or different from the path 124b traversed when entering. Traversing the exit path 414 may include performing steps 306-312 as described above with respect to FIG. 3.”).

Regarding claim 18, the controlling of the vehicle to park in the parking infrastructure comprises: setting a plurality of collision avoidance boundary lines spaced apart by a “The controller 102 may then perform autonomous navigation functions such as detecting 306 obstacles, lane markings, walls, columns, and other structures within the parking structure. The controller 102 may autonomously cause the vehicle to proceed 308 along the path 124b while performing obstacle avoidance and maintaining the vehicle within a lane defined by lane markings, walls, columns, and other structures within the parking structure. Autonomously proceeding 308 may include using the IMU 106h and the other sensors 106a-106d to detect movement of the vehicle and estimate the path actually followed by the vehicle and to control the outputs 112 effective to cause the actual path to conform to follow the received path 124b subject to limits of control precision and deviations for obstacle avoidance.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Barrera et al. in view of Matta et al. (US 2019/0367012 A1).
Regarding claim 4, Perez Barrera et al. does not expressly teach, but Matta et al. teaches, in an autonomous vehicle control setting, the first information comprises the stop type determined by any one of a longitudinal stop, a transverse stop and a diagonal stop according to a turning angle of the vehicle with respect to the station infrastructure obtained by the processing result of at least one of the image data captured by the image sensor and the detecting data captured by the non-image sensor, and wherein the controller is configured to determine the initial behavior corresponding to the stop type included in the first information (Matta et al., at least para. [0010], “Aspects of the present disclosure include a method that involves detecting, from a plurality of cameras, one or more markers having an asymmetrical shape; and changing an operation mode from a human operated mode to an autonomous mode for a vehicle, the autonomous mode configured to adjust at least one of a position, orientation, and speed of the vehicle based on the detected one or more markers.”).  It would have been obvious to incorporate the teaching of Matta et al. into the system of Perez Barrera et al. for the purpose of safely navigating an autonomous vehicle through an enclosed environment wherein an orientation of the vehicle can adversely affect clearance between the vehicle and openings or obstructions, and as a combination of known prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 14, Perez Barrera et al. does not expressly teach, but Matta et al. teaches, in an autonomous vehicle control setting, the first information comprises the stop type determined by any one of a longitudinal stop, a transverse stop and a diagonal stop according to a turning angle of the vehicle with respect to the station infrastructure obtained by the processing result of at least one of the image data captured by the image sensor and the detecting data captured by the non-image sensor, and wherein the controlling of the vehicle to park in the parking infrastructure comprises: determining the initial behavior corresponding to the stop type included in the first information (Matta et al., at least para. [0010], “Aspects of the present disclosure include a method that involves detecting, from a plurality of cameras, one or more markers having an asymmetrical shape; and changing an operation mode from a human operated mode to an autonomous mode for a vehicle, the autonomous mode configured to adjust at least one of a position, orientation, and speed of the vehicle based on the detected one or more markers.”).  It would have been obvious to incorporate the teaching of Matta et al. into .

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Barrera et al. in view of Noh (US 2016/0033963 A1).
Regarding claim 9, Perez Barrera et al. does not expressly teach, but Noh teaches, in an autonomous vehicle system, the image data is configured to be used to generate information including the position coordinates of the vehicle calculated using the distance between the image sensor and the vehicle and the vehicle area that the vehicle occupies within the station infrastructure and the stop type determined by any one of the longitudinal stop, the transverse stop and the diagonal stop according to the turning angle of the vehicle with respect to the station infrastructure (Noh, at least para. [0053], “The server device 200 calculates a position and a pose of the vehicle based on the received image information and the position information of the camera 120 and maps the calculated position and pose on an indoor infrastructure map. In addition, the server device 200 designates a destination based on a current position of the vehicle, generates a driving route from the current position to the destination, and generates a driving control command corresponding to the driving route.”).  It would have been obvious to incorporate the teaching of Noh into the system of Perez Barrera et al. for the purpose of safely 

Regarding claim 10, Perez Barrera et al. does not expressly teach, but Noh teaches, in an autonomous vehicle system, the image sensor comprises a plurality of image sensors provided at each corner of the station infrastructure, and wherein the first information comprises the position coordinates and the stop type of the vehicle present in the station infrastructure obtained by the processing result of image data captured by the plurality of image sensors (Noh, at least para. [0053], “The server device 200 calculates a position and a pose of the vehicle based on the received image information and the position information of the camera 120 and maps the calculated position and pose on an indoor infrastructure map. In addition, the server device 200 designates a destination based on a current position of the vehicle, generates a driving route from the current position to the destination, and generates a driving control command corresponding to the driving route.”).  It would have been obvious to incorporate the teaching of Noh into the system of Perez Barrera et al. for the purpose of safely navigating an autonomous vehicle through an enclosed environment wherein an orientation of the vehicle can adversely affect clearance between the vehicle and openings or obstructions, and as a combination of known prior art elements in a known manner with an expectation of predictable results. The 
Regarding claim 19, Perez Barrera et al. does not expressly teach, but Noh teaches, in an autonomous vehicle system, the image data is configured to be used to generate information including the position coordinates of the vehicle calculated using the distance between the image sensor and the vehicle and the vehicle area that the vehicle occupies within the station infrastructure and the stop type determined by any one of the longitudinal stop, the transverse stop and the diagonal stop according to the turning angle of the vehicle with respect to the station infrastructure (Noh, at least para. [0053], “The server device 200 calculates a position and a pose of the vehicle based on the received image information and the position information of the camera 120 and maps the calculated position and pose on an indoor infrastructure map. In addition, the server device 200 designates a destination based on a current position of the vehicle, generates a driving route from the current position to the destination, and generates a driving control command corresponding to the driving route.”).  It would have been obvious to incorporate the teaching of Noh into the system of Perez Barrera et al. for the purpose of safely navigating an autonomous vehicle through an enclosed environment wherein an orientation of the vehicle can adversely affect clearance between the vehicle and openings or obstructions, and as a combination of known prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 20, Perez Barrera et al. does not expressly teach, but Noh teaches, in an autonomous vehicle system, the image sensor comprises a plurality of image sensors provided at each corner of the station infrastructure, and wherein the first information comprises the position coordinates and the stop type of the vehicle present in the station infrastructure obtained by the processing result of image data captured by the plurality of image sensors (Noh, at least para. [0053], “The server device 200 calculates a position and a pose of the vehicle based on the received image information and the position information of the camera 120 and maps the calculated position and pose on an indoor infrastructure map. In addition, the server device 200 designates a destination based on a current position of the vehicle, generates a driving route from the current position to the destination, and generates a driving control command corresponding to the driving route.”).  It would have been obvious to incorporate the teaching of Noh into the system of Perez Barrera et al. for the purpose of safely navigating an autonomous vehicle through an enclosed environment wherein an orientation of the vehicle can adversely affect clearance between the vehicle and openings or obstructions, and as a combination of known prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665